Waterman, J. In this case it appears that Lundburg brought in the Superior Court an action of account against Anderson, alleging that from May 1, 1886, to May 1, 1887, he and Anderson were partners. Anderson appeared and filed a plea denying the partnership; issue having been joined upon this, the cause was tried by a jury, who returned a verdict for the plaintiff, upon which the court ordered the defendant, Anderson, to account as a partner, and appointed Penoyer L. Sherman auditor, to hear and adjust the accounts between the parties and to make report to the court. From this order Anderson has appealed. In the action of account, which has almost entirely fallen into desuetude, the order to account is merely interlocutory, not final, and is therefore not an appealable order. Lee v. Abrams, 12 Ill. 110-116; Bacon’s Abridgment, “ Accompt.;” Beitter et al. v. Zeigler, 1 Penrose & Watts, 135; Gessell’s Appeal, 84 Penn. St. 238. The appeal will therefore be dismissed. Appeal dismissed.